       Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

ROBERT V. GOMEZ, II, KAITLYN              *
ANN WILLE, and JENNIFER PRICE,
                                          *
       Plaintiffs,
                                          *
vs.
                                *                      CASE NO. 3:17-CV-41 (CDL)
HARBOR FREIGHT TOOLS USA, INC.,
CENTRAL PURCHASING,LLC, and HFT *
HOLDINGS, INC.,
                                *
     Defendants.
                                *

                                    O R D E R

       Robert V. Gomez, II, Kaitlyn Ann Wille, and Jennifer Price

(“Plaintiffs”) assert that they were injured when Gomez poured a

mixture of diesel and gasoline from a Blitz portable gasoline can

onto   a     mostly    extinguished      fire    and    the   gas    can     exploded.

Plaintiffs contend that the gas can was defective because it did

not have a flame arrestor and did not contain adequate warnings.

The gas can was manufactured by Blitz U.S.A., which declared

bankruptcy      in    2011.   Plaintiffs        brought   this      action    against

Defendants Harbor Freight Tools USA, Inc., Central Purchasing,

LLC,   and    HFT     Holdings,   Inc.    (collectively,       “Harbor       Freight”)

because they assert that the gas can was purchased from a Harbor

Freight store.        The Court previously concluded that a genuine fact

dispute exists on whether the gas can was purchased from Harbor

Freight.      See Order (July 16, 2018), ECF No. 52.                Harbor Freight
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 2 of 15



filed a second summary judgment motion, asserting that it is

entitled to judgment as a matter of law on all of Plaintiffs’

remaining claims.     As discussed below, Harbor Freight’s summary

judgment motion (ECF No. 76) is granted as to Plaintiffs’ negligent

failure to warn and implied warranty of merchantability claims but

denied as to Plaintiffs’ negligent sale claim.

                       SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).    In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable   inferences   in   the   opposing

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.    Id.

                            FACTUAL BACKGROUND

     Viewed in the light most favorable to Plaintiffs, the record

reveals the following facts.

     In September 2012, Ronda Baldree bought a five-gallon Blitz

brand plastic gas can from the Harbor Freight store in Valdosta,



                                    2
      Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 3 of 15



Georgia.1     Baldree Dep. 78:24-79:10, ECF No. 100.         Baldree used

the gas can for storing gasoline and fueling her lawn mower.            Id.

at 96:4-24; 101:14-23 (stating that Baldree’s son Tommy Lee and

her daughter Raven Bennett fueled Baldree’s lawnmower using the

gas can, which Baldree kept in her garage).

     Baldree lives next door to one of her sons, Plaintiff Bobby

Gomez.     On March 6, 2015, Gomez asked Baldree if he could use her

gas can.    Id. at 58:1-5, 21-23. Baldree said yes, so Gomez went to

her garage and borrowed the gas can Baldree had bought from Harbor

Freight. Id. at 58:3-5; 75:22-76:4. The gas can contained a “small

amount . . . of gasoline, maybe a cup or less.”         Gomez Dep. 24:9-

11, ECF No. 79-1.    Gomez took the gas can to a filling station and

put about a gallon of diesel in it.       Id. at 24:14-19.     He did not

dump out the gas first.     Gomez “thought that the diesel would have

just completely diluted the gas, and it was -- it would have been

like the gas wasn’t even in existence . . . [b]ecause it was such

a great amount of diesel compared to the gas.”         Id. at 75:10-16.

     That evening, Gomez had an informal gathering in his backyard

with some of his friends, including Wille and Price.          Gomez had a

portable firepit, and he tried to start a fire by balling up some


1
  Harbor Freight argues that its records do not show that it sold Blitz
gas cans in general or that it sold one to Baldree in September 2012.
This is the same argument Harbor Freight made in its prior summary
judgment motion, which the Court denied. The Court concluded that a
genuine fact dispute exists on whether Harbor Freight sold Blitz gas
cans because Baldree testified that she bought one from Harbor Freight.
See Order (July 16, 2018).


                                    3
      Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 4 of 15



paper, putting it between the logs, and lighting it.         Id. at 35:1-

2.   But the wood was wet, and Gomez “realized that it wasn’t going

to catch.”    Id. at 35:3-4.    He “kind of waited a little while for

it to go out and grabbed the [gas] can, released the nozzle, walked

over to the fire pit, and just kind of drizzled some diesel around

the outer edge of the firewood.”         Id. at 35:4-7.     He balled up

some more paper and lit it.       It “slowly caught the diesel,” then

“burned for a few minutes and went out.”         Id. at 36:8-11.        Gomez

did not see any flames or embers, but “there may have been very

small pieces of paper burning or smoldering.”            Id. at 64:4-10.

Gomez went to drizzle more fuel around the fire pit.           As soon as

he tipped the gas can, “there was an extremely loud hissing,” and

the gas can exploded.     Id. at 37:1-4.

      Gomez knew that it would be dangerous to use gasoline on a

fire because “[g]as is extremely flammable.”            Id. at 40:9-17.

Gomez was aware that there are warnings on the sides of gas cans,

and he read and understood such warnings before March 6, 2015.

Id. at 22:1-10.    But Gomez testified that he did not know it would

be dangerous to use diesel on a fire.         When Gomez worked on his

family’s property as a teenager, he would help push together a

pile of trash “and kind of douse it down with diesel and light

it. . . .    Never once did anything violent happen, no explosions.”

Id. at 22:18-23:1.    He had also previously poured diesel on a small

flame, and the diesel put out the flame.         Id. at 23:2-13.        Gomez


                                    4
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 5 of 15



assumed that because there was mostly diesel in the gas can on

March 6, 2015, he would not get injured by pouring it into the

fire pit.        He did not account for the fact that there was some

gasoline in the gas can, and he was “under the impression that

with that much diesel on top of [the gasoline], that it would have

killed the dangerous properties of the gasoline.”                   Id. at 42:4-6;

52:17-19.

     The gas can had a number of warnings embossed onto the side.

In relevant part, it stated:

                              DANGER
                             GASOLINE
                       EXTREMELY FLAMMABLE
                        VAPORS CAN EXPLODE
                              * * *
                  NEVER USE GAS TO START A FIRE
                              * * *
                   KEEP AWAY FROM HEAT SOURCES
      VAPORS CAN BE IGNITED BY A SPARK OR FLAME SOURCE MANY
        FEET AWAY * KEEP AWAY FROM FLAME . . . AND OTHER
                       SOURCES OF IGNITION

Defs.’ Mot. for Summ. J. Ex. B, Gas Can Warnings, ECF No. 76-4.

                                  DISCUSSION

     Plaintiffs      brought     claims       for   negligent   sale,    negligent

failure     to    warn,    and   breach       of    the   implied    warranty   of

merchantability.      Plaintiffs also assert that they are entitled to

punitive damages.         Harbor Freight seeks summary judgment on all of

Plaintiffs’ claims.




                                          5
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 6 of 15



I.   Plaintiffs’ Negligent Sale Claim

     “In Georgia, the essential elements of a cause of action for

negligence are: (1) a legal duty; (2) a breach of this duty; (3)

an injury; and (4) a causal connection between the breach and the

injury.”    Vaughan v. Glymph, 526 S.E.2d 357, 359 (Ga. Ct. App.

1999) (citing Tuggle v. Helms, 499 S.E.2d 365, 367 (Ga. Ct. App.

1998)).    Harbor Freight does not dispute that in Georgia a product

seller may be liable under a negligence theory if it sold a product

even though it had actual or constructive knowledge that the

product was unreasonably dangerous at the time of the sale.            See

King Hardware Co. v. Ennis, 147 S.E. 119, 121 (Ga. Ct. App. 1929)

(noting that if a seller “purchases and sells an article in common

and general use, in the usual course of trade, without knowledge

of its dangerous quality, and with nothing tending reasonably to

call his attention thereto, he is not negligent in failing to

exercise care to determine whether it is dangerous or not”); cf.

Hester v. Human, 439 S.E.2d 50, 53 (Ga. Ct. App. 1993) (finding

that the retailer of a dirt boring machine could not be liable

under a negligence theory because it “was aware of no defects in

the equipment, and had never heard of anyone being injured in the

manner in which plaintiff’s injury occurred”); Ream Tool Co. v.

Newton, 433 S.E.2d 67, 70 (Ga. Ct. App. 1993) (finding that the

seller of a wood cutter did not negligently sell a defective wood

cutter because it had no knowledge of the cutter’s “dangerous


                                   6
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 7 of 15



quality” and nothing tending to call its attention to any dangers

with the cutter).

     In this case, Plaintiffs claim that the Blitz gas can was

unreasonably    dangerous    because    it   lacked   a   flame   arrestor.

Plaintiffs further claim that Harbor Freight was negligent in

selling Baldree the gas can despite knowing or having reason to

know of its dangers. Harbor Freight argues that the present record

establishes as a matter of law that it did not have actual or

constructive knowledge of the dangers of the Blitz gas can.             It

does not.

     Harbor Freight points out that the Blitz cans met industry

standards.     This fact is relevant to whether Harbor Freight was

negligent, but it is not dispositive on this issue.                 Harbor

Freight’s main argument, though, is that it did not learn of a

defect in Blitz gas cans or of any incidents associated with Blitz

gas cans until December 2013, when Harbor Freight received an email

from a salesman suggesting that Harbor Freight offer its customers

safety gas cans in light of litigation against Wal-Mart regarding

Blitz plastic gas cans.      Plaintiffs argue that there is a genuine

fact dispute on whether Harbor Freight knew by February 2012—well

before Baldree purchased the gas can in September 2012—that there

were significant problems with Blitz gas cans.            It is undisputed

that Harbor Freight managers knew by February 2012 that Blitz had

declared bankruptcy.        Pls.’ Resp. to Defs.’ Mot. for Summ. J.


                                    7
        Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 8 of 15



Attach. 3, Email from J. Klein-Hageman to D. Hart, et al. (Feb.

16, 2012), ECF No. 110-3.             Harbor Freight managers also knew by

February 2012 that one of its gas can vendors, Midwest Can Company,

had increased prices for its gas cans; the managers speculated

that it was because of the Blitz bankruptcy but asked their sales

representative for a justification.             Id.     Shortly after that, on

February      29,    2012,   Midwest    Can   Company    sent   its    customers,

including Harbor Freight, a letter stating that “the past few years

have been extremely challenging for manufacturers of portable fuel

containers”      and    that   “all    fuel   container    manufacturers”    had

recently “become the victims of lawsuits which have proven to be

extremely expensive to defend against.”                 Pls.’ Resp. to Defs.’

Mot. for Summ. J. Attach. 4, Letter from Midwest Can Co. to All

Customers (Feb. 29, 2012), ECF No. 110-4.                  The letter further

stated:       “The     country’s      largest    portable       fuel    container

manufacturer was forced to declare chapter 11 bankruptcy to provide

some relief from the onslaught of lawsuits.”              Id.    The letter went

on to say that Midwest’s risks had “grown exponentially and the

costs    of   doing    business    in    this   marketplace     have    increased

liability insurance costs dramatically,” so Midwest invested in

new equipment and technology to comply with new regulations—and

those changes added cost to the manufacturing process, which

resulted in price increases.            Id.




                                         8
      Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 9 of 15



     Based on this evidence, there is a jury question on whether

Harbor Freight knew or had constructive knowledge that Blitz gas

cans were unreasonably dangerous before September 2012.                 To be

clear, the Court is not ruling that the letter itself put Harbor

Freight on notice of defects in plastic Blitz gas containers.

Rather, a jury could accept Plaintiffs’ argument that minimal

follow-up on the letter from Midwest, which depicted an industry

reeling from the fall of its largest manufacturer and scrambling

to respond by making changes to its products, would have revealed

a number of flashback incidents that were substantially similar to

the incident here.2     It is for the jury to decide whether there

were substantially similar incidents that reasonably called Harbor

Freight’s attention to the dangerous quality of the gas container

and whether Harbor Freight proceeded as a reasonable retailer under

the circumstances.3     Harbor Freight’s summary judgment motion on

this ground is therefore denied.          Harbor Freight did not seek

summary judgment on Plaintiffs’ negligent sale claim on any other

grounds, so that claim remains pending for trial.




2
   Evidence of prior incidents “is only admissible if conditions
substantially similar to the occurrence caused the prior accidents, and
the prior incidents were not too remote in time.” Hessen for Use &
Benefit of Allstate Ins. Co. v. Jaguar Cars, Inc., 915 F.2d 641, 649–50
(11th Cir. 1990).
3 Of course, if this evidence is not forthcoming at trial, then Harbor

Freight may be entitled to judgment as a matter of law. But construing
all reasonable inferences in favor of Plaintiff at this stage of the
litigation, the Court finds a genuine factual dispute presently exists.


                                    9
       Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 10 of 15



II.    Plaintiffs’ Failure to Warn Claim

       To prove a negligent failure to warn claim against a product

seller under Georgia law, a plaintiff must prove that the product

seller was “aware of a danger either not communicated by the

manufacturer’s warning or substantively different from the dangers

the manufacturer has included in a warning label” and that the

failure to provide an adequate warning was the proximate cause of

Plaintiffs’ injuries.          Farmer v. Brannan Auto Parts, Inc., 498

S.E.2d    583,   585-86   (Ga.   Ct.   App.    1998).     In   Beam   v.   Omark

Industries, Inc., for example, a stud gun seller “separate[ed] the

gun from the safety instructions and instruct[ed] the plaintiff in

a manner contrary to the missing safety instructions,” so there

was a fact question on whether the seller was negligent.                    237

S.E.2d 607, 610 (Ga. Ct. App. 1977).               Likewise, in Bishop v.

Farhat, a jury question existed on whether a product distributor

reasonably knew of the danger associated with its latex gloves

such     that    it   should     not    have    labeled     the   gloves     as

“hypoallergenic.”      489 S.E.2d 323, 328 (Ga. Ct. App. 1997).

       But, a seller has “no duty to communicate to users a danger

already clearly listed on the product itself.”             Farmer, 498 S.E.2d

at 585.     In Farmer, the manufacturer of a tire inflator product

called Fix-a-Flat expressly warned that Fix-a-Flat was flammable,

should not be used near heat or flame, and would remain flammable

when transferred into a tire.          Id. at 584.      The plaintiff claimed


                                       10
        Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 11 of 15



that he did not understand from the warning that the substance

would remain flammable months after he placed it in his tire.                   He

believed     that     the   flammable    properties      of   Fix-a-Flat      would

dissipate over time, and he argued that the auto parts store where

he bought it should have warned him that it would not.                  Id.    The

Georgia Court of Appeals disagreed, concluding that the plaintiff

“knew from reading the label that the substance could explode if

exposed to heat or flame.”         Id. at 585.    And, there was no evidence

that the auto parts store knew of a situation like the plaintiff’s

or that it knew or should have known how long Fix-a-Flat remained

flammable.      Id.

     Farmer is squarely on point here.                 Blitz warned, and Gomez

knew,    that   gasoline     is   extremely     flammable,    that   vapors    can

explode, and that gasoline should never be used to start a fire.

Gomez knew from reading similar warnings on gas cans that he should

not pour gasoline onto a fire because it is dangerous.                        Gomez

nonetheless     poured      gasoline    mixed   with    diesel   onto   a   mostly

extinguished fire.           Plaintiffs’ injury occurred because Gomez

thought that he put enough diesel into the gasoline to diminish

the dangerous properties of the gasoline, just like the plaintiff

in Farmer thought that the Fix-a-Flat’s flammable properties would

dissipate over time.          But Gomez was warned never to use gas to

start a fire, that gasoline should be kept away from flames, and

that gasoline vapors can be ignited by a spark.                  He erroneously


                                         11
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 12 of 15



concluded that those warnings did not apply to his situation, and

Plaintiffs were injured as a result.

     Plaintiffs      presented   no   evidence    that    they   were   injured

because Harbor Freight was aware of but failed to warn about a

danger that was not already provided by Blitz.               The lack of the

specific warnings Plaintiffs say should have been provided—that

the gas can lacked a flame arrestor and that the gas can could

explode—did    not     cause     Plaintiffs’     injuries     because    Gomez

understood that he should not use the gas can to pour gasoline on

a fire.   The evidence, even viewed in the light most favorable to

Plaintiffs, suggests that Gomez would have heeded the warning if

the gas can contained straight gasoline.          Instead, Plaintiffs were

injured because Gomez believed he was not using gasoline even

though he was.    Plaintiffs do not argue that Harbor Freight knew

about the risks of using a diesel/gasoline mixture near a fire or

of the precise ratio at which a diesel/gasoline mixture is not

flammable.    Plaintiffs pointed to no evidence that Harbor Freight

knew of a situation like Plaintiffs’ where a person was injured

using a diesel/gasoline mixture near a fire.             In summary, there is

no evidence that Harbor Freight knew about but failed to warn of

the risk that caused Plaintiffs’ injury: the risk of pouring a

diesel/gasoline mixture onto a fire.             For all of these reasons,

the Court finds that Harbor Freight is entitled to summary judgment

on Plaintiffs’ negligent failure to warn claim.


                                      12
       Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 13 of 15



III. Gomez’s Implied Warranty of Merchantability Claim4

       Under Georgia law, a merchant impliedly warrants that goods

“[a]re fit for the ordinary purposes for which such goods are

used.”    O.C.G.A. § 11-2-314(2)(c).5       In an action based on breach

of the implied warranty of merchantability, a plaintiff must

demonstrate “that the warranty was broken” because the product was

not reasonably fit for the ordinary purposes for which it was sold

and “that the breach of the warranty was the proximate cause of

the loss sustained.”      O.C.G.A. § 11–2–314 UCC comment 13.

       In this case, Plaintiffs argue that the Blitz gas can was not

fit for the ordinary purpose for which gas cans are used: pouring

gas.    Plaintiffs argue that because the gas can was fitted with a

spout for the purpose of pouring out gasoline, it was intended to

be used for pouring fuel in all settings.          But Plaintiffs pointed

to no evidence that the gas can was designed or intended to be

used to pour gasoline (or a diesel/gasoline mixture) onto a fire.

Their argument ignores the fact that the gas can itself stated

that it should be kept away from flames and other ignition sources

because gasoline vapors can be ignited by a spark or flame source

many feet away.     Thus, the gas can warned that it was unfit to be



4
  Only Gomez’s implied warranty of merchantability claim remains pending;
the Court previously granted summary judgment on the warranty claims of
Wille and Price.
5 The Court assumes for purposes of summary judgment that Harbor Freight

was a “merchant” of Blitz gas cans within the meaning of O.C.G.A. § 11-
2-314.


                                     13
      Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 14 of 15



used for starting a fire with gasoline.           No warranty can be implied

that a gas can which warns that it should be kept away from flames

is intended for safely pouring gasoline onto a fire.

      Plaintiffs nonetheless suggest that Harbor Freight should be

liable under an implied warranty of merchantability theory because

it was reasonably foreseeable that someone might use a gas can to

pour gasoline on or near a fire.         That is the point of the warning.

The risk of a foreseeable misuse may give rise to a duty to warn

against that misuse, but Plaintiffs did not point to any binding

precedent establishing that a person who uses a product in a way

that he is specifically warned not to may nonetheless maintain a

claim for breach of the implied warranty of merchantability.                  For

these reasons, Gomez’s warranty claim fails.

IV.   Plaintiffs’ Punitive Damages Claim

      Plaintiffs    did   not     respond    to   Harbor    Freight’s     summary

judgment motion on their punitive damages claim.              The Court deems

that claim abandoned.          See Adkins v. Christie, 491 F. App’x 996,

998 (11th Cir. 2012) (per curiam) (citing Resolution Tr. Corp. v.

Dunmar   Corp.,    43   F.3d    587,   599   (11th   Cir.   1995)   (en   banc))

(concluding that the district court did not err in dismissing one

of plaintiff’s claims when plaintiff did not respond to defendant’s

motion for summary judgment on that issue).




                                        14
     Case 3:17-cv-00041-CDL Document 159 Filed 04/18/19 Page 15 of 15



                               CONCLUSION

    As discussed above, the Court denies Harbor Freight’s summary

judgment motion as to Plaintiffs’ negligent sale claim but grants

Harbor   Freight’s   summary   judgment     motion   as   to   Plaintiffs’

negligent failure to warn, implied warranty of merchantability,

and punitive damages claims.

    IT IS SO ORDERED, this 18th day of April, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   15
